 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JEREMY JONES,                                  1:16-cv-01212-DAD-GSA-PC
12                 Plaintiff,                       ORDER REQUIRING PLAINTIFF TO SHOW
                                                    CAUSE WHY DEFENDANT ZAMORA
13         vs.                                      SHOULD NOT BE DISMISSED FROM THIS
                                                    ACTION FOR PLAINTIFF'S FAILURE TO
14   ARNETTE, et al.,                               PROSECUTE AGAINST DEFENDANT
15
                                                    ZAMORA
                 Defendants.
16                                                  THIRTY DAY DEADLINE

17   I.     BACKGROUND
18          Jeremy Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act
20   (ADA), 42 U.S.C. § 12132.              This case now proceeds with Plaintiff’s Second Amended
21   Complaint, filed on September 10, 2018, on (1) Plaintiff’s ADA claims against defendants
22   Vasquez, Keener, Gonzales,1 Flores, Arnett,2 Zamora, and Lopez, in their official capacities; 2)
23   Plaintiff’s Eighth Amendment conditions of confinement claims against defendants Vasquez,
24   Keener, and Gonzales; and (3) Plaintiff’s due process claims against defendants Vasquez,
25   Keener, and Gonzales. (ECF No. 33.)
26

27
                    1
                        Sued as Gonzalez.
28
                    2
                        Sued as Arnette.

                                                        1
 1            On June 8, 2020, the court issued an order finding service of the Second Amended
 2   Complaint appropriate and directing e-service against the defendants in this action. (ECF No.
 3   48.) On February 4, 2021, defendant Zamora filed a notice of intent to not waive service. (ECF
 4   No. 68.) On March 19, 2021, the United States Marshal filed a return of service executed as to
 5   defendant Zamora indicating that defendant Zamora was personally served with process on
 6   March 19, 2021. (ECF No. 71.) Under Rule 12 of the Federal Rules of Civil Procedure,
 7   defendant Zamora had 21 days in which to file an answer, or a motion under Rule 12, in response
 8   to Plaintiff’s complaint. More than 60 days has passed and defendant Zamora has not filed an
 9   answer, a motion under Rule 12, or any other response to Plaintiff’s complaint. (See court
10   record.) Plaintiff has not filed a motion under Rule 55. (Id.)
11   II.      ORDER TO SHOW CAUSE
12            Within thirty days from the date of service of this order, Plaintiff shall show cause why
13   defendant Zamora should not be dismissed from this action for Plaintiff’s failure to prosecute
14   against defendant Zamora.
15            In accordance with the above, IT IS HEREBY ORDERED that:
16            1.     Within thirty days from the date of service of this order, Plaintiff shall file a
17                   written response to the court, showing cause why defendant Zamora should not
18                   be dismissed from this action for Plaintiff’s failure to prosecute against defendant
19                   Zamora; and
20            2.     Plaintiff’s failure to comply with this order shall result a recommendation that this
21                   case be dismissed.
22
     IT IS SO ORDERED.
23

24         Dated:   May 22, 2021                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                      2
